EXHIBIT 10.1
Mr. Peter Shin
c/o Uni-Pixel Displays, Inc.
8708 Technology Forest Pl., Ste 100
The Woodlands, TX 77381


On behalf of Uni-Pixel Displays, Inc. (the "Company") I am pleased to present
you with this offer of employment.  Specifics of this offer are as follows:
 
Starting Position and Salary.  We invite you to join us as Chief Operating
Officer reporting to Reed Killion, with a starting base salary of $180,000 per
year.  You will be paid twice a month, less any withholdings and deductions
required by federal, state or local law.  You will also be eligible for up to
50% bonus incentives as approved by senior management.
 
Benefits.  Within 30 days of your employment, you will be eligible to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other employees of the
Company.  Currently, the Company pays 100% health, dental and vision coverage
for the employee, employee’s spouse and dependents. You will also be eligible to
enroll in other employee benefit plans, including Stock Option plans, as they
become available.  You should note that the Company reserves the right to cancel
or change the benefit plans and programs it offers to its employees at any
time.  Your salary includes compensation for all holidays recognized by the
Company and paid vacation time outlined in our Vacation Policy.
 
·  
The Company will pay your moving costs up to $30,000 within a 12 month
period.  This amount can be applied to your airline tickets, housing, and moving
expenses.

·  
On your start date, the Company will grant you 75,000 non-qualified stock
options of Uni-Pixel, Inc. at the closing market price on your start date, but
in no instance lower than $6.00 per share, which shall vest 33.33% on the one
year anniversary of the date of grant, 33.33% on the two year anniversary of the
date of grant, and 33.34% on the three year anniversary of the date of
grant.  The term of the Employment Option will be 10 years from the date of
grant. Upon termination or resignation of your employment, your will have 24
months to exercise your vested but unexercised options.



Required Documentation.  Our offer of employment to you and your acceptance of
this offer is contingent upon the following:  (1) your representation and
warranty that your employment by Uni-Pixel does not and will not breach any
confidentiality or other agreement you may have with any prior employer or other
third party; (2) your completion of the I-9 form which verifies that you are
eligible to work in the United States; (3) your execution of a Payroll Deduction
Authorization; and (4) your execution and acceptance of the terms of the
Employee Confidentiality et al Agreement.
 
At-Will Employment. You further acknowledge that if you are employed by the
Company, your employment will be at-will and may be terminated with or without
cause at any time by me or by the Company.  This means that you have the right
to resign at any time with or without cause, with or without notice.  Likewise
the Company retains the right to terminate your employment at any time, for any
reason, with or without cause, with or without notice.   This at-will status can
only be changed in writing, signed by the President of the Company.
 
Start-Date. The anticipated start date would be on or about September 1, 2011.
 
Please call me if you have any questions about any aspect of this offer.  This
is a very exciting time to be joining our organization and we look forward to
the contributions that you will make to the success and growth of the
Company.  We would like you to start your employment effective two weeks from
the acceptance date of this letter.  Please sign and return this letter
confirming your acceptance of this offer.
 
Kind Regards,
                                                                                                                                                                                                                                                                                                                                                                                              

/s/ Reed Killion       /s/ Bernie Marren   /s/ Ross Young           /s/ Bruce
Berkoff Reed Killion    Bernie Marren  Ross Young     Bruce Berkoff CEO         
Chairman of the Board     Director      Director Uni-Pixel, Inc. Uni-Pixel,
Inc.         Uni-Pixel, Inc.    Uni-Pixel, Inc.

 
Accepted:   /s/ Seong (Peter) Shin
Date:            August 20, 2011